UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6388



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BEAUTANOUS COOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:92-cr-00072-F-1; 5:07-cv-00038-F)


Submitted: May 10, 2007                        Decided:   May 15, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Beautanous Coor, Appellant Pro Se. Jane J. Jackson, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Beautanous Coor filed a petition under 28 U.S.C. § 2241

(2000), seeking to challenge his conviction and sentence in light

of   Apprendi   v.   New   Jersey,    530    U.S.   466   (2000),   and   United

States v. Booker, 543 U.S. 220 (2005). The district court construed

the § 2241 petition as a motion under 28 U.S.C. § 2255 (2000), and

dismissed for lack of jurisdiction.            Coor asserts that § 2255 is

inadequate and ineffective to test the legality of his detention

and contends that his claims should be considered under § 2241

pursuant to the savings clause in § 2255.             Because Coor does not

meet the standard set forth in In re Jones, 226 F.3d 328, 333-34

(4th Cir. 2000) for application of the savings clause, we affirm

the denial of relief.       We deny as unnecessary Coor’s motion for a

certificate     of   appealability.    We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                     - 2 -